   

RICT ¢
KE.0S Treo

JAN 2 (2020

  

 

UNITED STATES DISTRICT COURT sp wy,
SOUTHERN DISTRICT OF NEW YORK Hee
THE UNITED STATES OF AMERICA ex rel. Pee cron SLED
FRANCISCO HICIANO, =e
DATE. FILED: Dec. 26, 2019
Plaintiff, <a

¥: __... No. 15 Civ. 3530(ER)

TOWER WEST ASSOCIATES LP, TOWER
WEST, INC., GRENADIER REALTY, and
MARIA CAPO,

Defendants.

 

 

PROPOSED ORDER
The United States (the “Government”) having now declined to intervene pursuant to the

False Claims Act, 31 U.S.C. § 3730(b)(4)(B), with respect to the claims raised in the qui tam

‘complaint filed by the relator in the above-captioned action,

IT IS HEREBY ORDERED THAT:

hi The complaint shall be unsealed thirty days after entry of this Order; and, in the
event that the relator has not dismissed the complaint, service upon the defendant by the relator
is authorized as of that date. Ifthe relator voluntarily dismisses the complaint pursuant to Rule
41(a)(1) of the Federal Rules of Civil Procedure within this thirty-day period, the relator may
seek to modify this Order with the consent of the United States or by motion on notice to the
United States.

2. The Notice of Election to Decline Intervention filed by the Government shall be .
served by the relator upon defendant only after service of the complaint.

3; Except for the gui tam complaint, this Order and the Notice of Decision to

Decline Intervention, all other contents of the Court’s file in this action as of the date of this

  
 
    
  

 

 
Order shall remain under seal and not be made public or served upon the defendant.

4, Upon the unsealing of the complaint, the seal shall be lifted as to all matters
occurring in this action subsequent to the date of this Order.

5. The parties shall serve all pleadings and motions filed in this matter, including
supporting memoranda, upon the Government. The Government may order any transcripts of

depositions. The Government may seek to intervene with respect to the allegations in the

relator’s complaint (or any subsequent amended complaint), for good cause, at any time.

6. All further orders of this Court in this matter shall be sent to the Government by
the relator.

Ee Should the relator or the defendant propose that the complaint or any of its

allegations be dismissed, settled, or otherwise discontinued, the moving party or parties must

solicit the written consent of the Government before applying for Court approval.

Dated: New York, New York
December Xe 2019

sO i f) 4 rp
| ei f°’
( j nN fv) a eh } \ |

HON. hrpon & Broder
UNITED STATES DISTRICT JUDGE

ie a i

 

 

 
